Citation Nr: 9926526	
Decision Date: 09/16/99    Archive Date: 09/28/99

DOCKET NO.  98-00 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)in 
Winston-Salem, North Carolina


THE ISSUE

Entitlement to a rating greater than 20 percent for low back 
strain.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. T. Jones, Counsel

INTRODUCTION

The veteran had active service from September 1978 to May 
1992.  

This appeal arises from an April 1996 rating decision that 
denied an increase in a 10 percent rating for low back 
strain.  In August 1997 the RO increased rating to 
20 percent, effective from the date of service connection.  
The veteran continued his appeal and testified at a 
videoconference hearing before the Board in April 1998.  The 
case was remanded for additional development by the Board in 
October 1998.  


FINDING OF FACT

The veteran's low back strain is not more than moderate; he 
does not have more than moderate limitation of motion or 
moderate intervertebral disc syndrome.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for a low 
back disorder have not been met. 38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.71a, Codes 5003, 5010, 5292, 5293, 5295 
(1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

I  Background

The veteran had active service from September 1978 to May 
1992.  

During service the veteran injured his back in a motor 
vehicle accident in 1980 and re-injured his back working in 
his yard in 1991.  

Following a January 1994 VA examination, the RO granted 
service connection for low back strain, rated 10 percent 
disabling.

VA outpatient treatment records show the veteran was seen for 
complaints of chronic low back pain beginning in January 
1991.  Examination showed tender muscles in the lumbar 
region.  The diagnosis was lumbar strain.

On an August 1995 VA spine examination, the veteran 
complained of back pain radiating into his legs and had 
complaints of numbness in his arms.  On examination it was 
noted that the pain was located in the lower thoracic and 
upper lumbar spine.  There was no point tenderness, 
paraspinal muscle spasm or positive straight leg raising, and 
only mild limitation of motion with forward flexion to 
90 degrees, extension to 30 degrees, lateral flexion to 35 
degrees bilaterally, and rotation to 30 degrees bilaterally.  
The veteran claimed decreased sensation to pinprick in the 
anterior thigh region, but otherwise there was no evidence of 
radiculopathy.  Thoracic and cervical spine examinations were 
entirely within normal limits, and the examiner stated he 
could find no evidence of residuals of radiculopathy in the 
upper extremities.  The only objective evidence of pain on 
motion was complaints of stiffness and pain on the examining 
table of a moderate degree.  X-rays were normal.  The 
diagnosis was history of recurrent low back strain.

The veteran was seen at a VA outpatient clinic in August 1995 
for complaints of chronic low back pain exacerbated by 
bending forward.  He had forward flexion to 90 degrees and 
mild tenderness over the low back.  In December 1995, 
examination of the back showed thoracic tenderness, muscle 
spasm, and normal range of motion.  The assessment included 
severe mid-low back pain with questionable herniated nucleus 
pulposus.  A December 1995 MRI showed tiny disc herniations 
at T4-5 and T6-7, degenerative disc disease from T4 through 
T8, minimal disc bulges from L2 to L5, and no central or exit 
canal stenosis or nerve compression in the lumbar region.  

In January 1996 a doctor from the VA outpatient clinic 
reported that the veteran wanted a statement concerning his 
disability.  The veteran said that his [back] pain was better 
on ibuprofen, and Elavil helped him sleep, but that he had 
back stiffness and cramping in the morning.  He said he 
wanted a muscle relaxant to help him with the cramping.  The 
doctor informed the veteran that morning stiffness was common 
with degenerative arthritis and that physical therapy could 
hopefully teach him some exercises to strengthen his back.  
It was reported that that the veteran had a limitation on the 
type of work he could do.  He had normal back function, but 
any motions or maneuver that might exacerbate his pain should 
be avoided, i.e., heavy lifting.  The doctor added that the 
veteran should wear a lift belt at work and use proper 
techniques for lifting objects off the floor.  It was 
reported that that he would have cope with periods of pain 
and periods without pain.  A prescription for muscle relaxant 
was added.

In March 1997 a VA doctor noted the veteran reported he had 
middle and low back pain with spasm since 1989.  He noted the 
December 1996 MRI findings and said the disc bulges at T4-5 
and T6-7 were not amenable to surgery.  It was noted the 
veteran had been instructed on proper back care.  The doctor 
said the veteran's chronic pain syndrome (knee symptoms were 
also noted) continued to be problematic.  Medications were 
prescribed for severe myalgias and arthralgias that were 
worsened by anxiety.

The report of a July 1997 VA examination noted that the 
veteran's low back strain had gotten worse over the years and 
had gotten to the point that it was severe.  He had mid-back 
and low back pain.  Accentuated by driving.  Examination 
showed that his posture was normal.  The musculature of the 
back was normal.  He had forward flexion to 60 degrees, 
backward extension to 10 degrees, left lateral bending to 20 
degrees, and right lateral bending to 25 degrees, rotation to 
the right to 25 degrees, and rotation to the left to 30 
degrees.  The veteran had pain with all movements.  The 
diagnosis was herniated disc of the thoracic and lumbar 
spine.

VA outpatient treatment records show the veteran did not 
report for scheduled clinic appointments for his back 
condition in 1997.  In February 1998 the veteran came to VA 
clinic describing increasing neck and upper back pain.  
Examination was limited to the upper extremities.  The 
assessment was severe back/neck pain.

The veteran testified at a videoconference hearing before the 
Board in April 1998.  He related that he had not seen any 
private doctors since service, and expressed dissatisfactions 
with various VA examinations.  He elaborated on claimed 
manifestations of his service-connected low back condition.

An April 1998 VA report of an MRI noted mild degenerative 
changes with small bulges involving L3-L4, L4-L5, and L5-S1, 
without change from the December 1995 MRI.

In June 1998 at the VA outpatient clinic, it was noted that 
the veteran's back and neck pain had gotten better, but had 
flared when he lifted a battery the day before.  The 
assessments were back/neck pain, depression and reflux.  

On a January 1999 medical examination for the VA, it was 
noted that the veteran reported that he had had back pain 
since his discharge from service.  He reported that he had 
some relief with a TENS unit, but that painkillers gave very 
little relief.  He said he was able to lift only light 
weights and walk only 1/4 mile and was unable to sit for more 
than 10 minutes or stand more than 30 minutes.  He reported 
pain from his upper neck to his waist with pain running into 
arms.  He said he had aching and weakness of the legs.  He 
said he felt sad all the time and that he was annoyed and 
irritated a good deal of the time.  He said he was worried 
about his physical condition and found it hard to think of 
anything else.  The examiner said there were a number of 
findings strongly suggestive of symptom magnification such as 
pain in the back with slight pressure to the top of the head.  
Distraction tests were positive inasmuch as he had a negative 
straight leg-raising test in the sitting position, but 
straight leg raising was positive at 45 degrees in the supine 
position. Deep tendon reflexes were equal and active 
bilaterally.  He was able to heel and toe walk well.  He had 
diffuse tenderness to light pressure in the paravertebral and 
thoracic spine.  He also had pain to light pressure from T6 
to T12.  Range of motion of the back was variable, but he was 
able to forward flex to 70 degrees and extend to 20 degrees 
actively and passively.  Lateral flexion was to 20 degrees on 
the right and 15 on the left.  He had bilateral rotation to 
25 degrees.  X-rays of the thoracolumbar spine showed the 
disc spaces to be well maintained.  There was no evidence of 
arthritic process.  The diagnoses were status post-
thoracolumbar sprain with myofascial pain syndrome and 
chronic depression.

In a February 1999 addendum to the January 1999 VA 
examination, the examiner responded to an inquiry regarding 
whether there was any functional loss due to weakened 
movement, fatigability, incoordination, or pain on use.  He 
said there was no muscle spasm, excess fatigability, or 
muscle weakness.  He stated that the facial expressions and 
wincing on pressure or manipulation documented symptom 
magnification.  The examiner indicated that he had reviewed 
all the medical records on the veteran.

II.  Analysis

The veteran claims a 40 percent rating is warranted for his 
service-connected low back strain.  His complaints have 
included neck pain, but service connection is not currently 
in effect for a disability of the cervical spine.  His 
current low back 20 percent rating is based in part on 
limitation of motion of the lumbar spine, as that is one of 
the factors under 38 C.F.R. § 4.71a, diagnostic code 5295.  
Pathology of the thoracic spine is reflected in the rating 
for the lumbar spine because the dorsal [thoracic] and lumbar 
spine usually move together.  A separate rating for the same 
"disability" or the same "manifestations" under various 
diagnoses is not allowed.  38 C.F.R. § 4.14 (1998).

The veteran's claim for a higher rating is well grounded, 
meaning plausible.  The RO has properly developed the 
evidence, and there is no further VA duty to assist the 
veteran with his claim.  38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.

Arthritis established by X-ray findings is rated on the basis 
of limitation of motion of the joint or joints involved.  38 
C.F.R. § 4.71a, Codes 5003 (degenerative arthritis), 5010 
(traumatic arthritis).

Moderate limitation of motion of the lumbar spine is rated 20 
percent, and 40 percent when the limitation is severe.  38 
C.F.R. § 4.71a, Code 5292.

Intervertebral disc syndrome is rated 20 percent when 
moderate, with recurring attacks.  A 40 percent requires that 
the intervertebral disc syndrome be severe, with recurring 
attacks and intermittent relief.  For pronounced 
intervertebral disc syndrome, a 60 percent rating is 
warranted with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, with little 
intermittent relief.  38 C.F.R. § 4.71a, Code 5293.

Lumbosacral strain is rated 20 percent when there is muscle 
spasm on extreme forward bending, and unilateral loss of 
lateral spine motion in the standing position.  A 40 percent 
rating requires that the lumbosacral strain be severe, with 
listing of the whole spine to the opposite side, positive 
Goldthwait's sign, marked limitation of forward bending in 
the standing position, loss of lateral spine motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  38 C.F.R. § 4.71a, Code 5295.

The veteran's service-connected low back strain is manifested 
primarily by complaints of pain.  Testing has shown 
degenerative changes and disc bulging in the lumbar spine and 
thoracic spine.  While the most recent VA examination noted 
normal X-ray findings of the lumbar spine, it appears that 
other studies may have shown degenerative arthritis.  In any 
event this condition is to be rated under the diagnostic code 
for limitation of motion, and the veteran does not 
demonstrate more than moderate limitation of motion.  And 
even the reported findings on limitation of motion are 
somewhat suspect considering that his range of motion was 
described as quite variable.  

Under the diagnostic code for lumbosacral strain, the 
veteran's current 20 percent rating contemplates muscle spasm 
on extreme forward bending, and unilateral loss of lateral 
spine motion.  Such findings, much less the more severe 
findings for a higher rating, are not shown.  

Considering the diagnostic code for intervertebral disc 
syndrome, the Board recognizes that MRIs have shown disc 
pathology; nevertheless, such a diagnosis of intervertebral 
disc syndrome has not been shown, nor have clinical findings 
of radiculopathy been clearly demonstrated.  The Board finds 
that any current intervertebral disc pathology does not 
approach the findings for more than moderate intervertebral 
disc syndrome, warranting not more than the current 
20 percent evaluation.

Under any potentially applicable code, the preponderance of 
the evidence is against the claim for an increased rating for 
the service-connected low back condition.  In denying the 
claim for an increased evaluation, the Board has taken into 
account pain and other functional impairment as is required 
under the provisions of 38 C.F.R. §§ 4.40 and 4.45, as well 
as the holding in DeLuca v. Brown, 8 Vet. App. 202, 205 
(1995), regarding functional loss due to pain in cases 
supported by adequate pathology.  However, the symptomatology 
attributable to the service-connected low back disorder 
simply is not productive of such impairment to warrant a 
higher evaluation, and indeed, the current 20 percent 
evaluation is based, in substantial part, on the veteran's 
complaints of pain on use.  See VAOPGCPREC 9-98.  The January 
1999 VA examiner considered that the veteran's evidence of 
pain (wincing, etc.) constituted symptom magnification, not 
increased disability.  However, even including the 
"evidence" of pain, there is no clear objective medical 
evidence that the residuals of the veteran's back disability 
cause more than moderate impairment.

As the preponderance of the evidence is against the veteran's 
claim, the benefit-of-the-doubt rule is inapplicable, and the 
claim for a rating higher than 20 percent for his service-
connected low back disability for the period since service 
connection was established must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

A rating greater than 20 percent for low back strain is 
denied



		
	William R. Harryman
	Acting Member, Board of Veterans' Appeals



 

